.




                  OFFlC=        OF THE         ATTORNEY     GENERAL   OF   TEXAS
                                                   AUSTiN




    zhaareble      ikn     V.    Jeokaon
    Mrtrlct       Attamoy
    iiouston,     Tsxe8
    Attention:.          Hr.    Y., K.   Rickdsoa
    CeQrilr:                      -..    :,-




                                                                                      .




    irtlcle      I, Texas Constitution;.      thati  011 ‘sltaeere8   must. take wi
    oath CP afflrmet~on        to teerify    to the truth$ thet %he, p&n8 end
    panelties 0r ~mj~~y me tuo t0 ten years in thb.penltent;ary;
    chat ocw Zelinquent child lau is xmt a: crlml~l.                1+10n but
    rether a proaeduxe 3a rmtiure.oS @.mrCianahLp                and 1s an exolu-
    s1vc procedure      a3 fer 48. juvenilee        ocmlng withbin its scoce- are
    cmccrned;       that .luveniloa    *uudcr aur c?slinquenr chi~ld law are
    not    sui;je;t  to crlmlnal    Frosecutlon;      therefore,    Is n jwenll3
    0 competent witncasl
iionorable   Can W. .Jecrson.   gage 2



           It La true that under our present delinquent child
lau, vhlch is the sole procedure to be appllod to juveniles
comlzg ulthln its  purvlcv, that such a juvenile       is not tried
in a ar&laal   proceeding but in e proceeding     in nature of
Euardianshlp end Is not subject to crislnal      prosecution.     Ye
do not think tbls method of hendUn& juvenSbs       can   be said to
immune then from the pins end penalties     of perjury.       Ue quote
la pert from our dellnqdeat  child law:
             n. . . .

             I    i The term *2ellnquent child’ means any
      fenale’p&on    over the ago of ten (IO) years ati *
      under the age of eighteen (18) years and ang zale
      psrson over the a e of ton c13) pars nnd under the
      cge of seventeen 'i17) ycnrsr
           “(a) who violates   any penal   law of this   state
      OS the pgac?e OS felony;
             II. . . .

              ”    . and lf the Judge or jury rlnda that the
      child ~s*dellnquent,    or othervlse withi~n the pro-
      vl3lons   of  this Act, the court may buy order duly
      entered proceed as follows:
             “(1) place the child oa probation  or under
      supervlsion    in hia ovn home or in the custody of a
      relative    ov other fit person, upan such tsrns es
      the court shall determlne;
             ‘(2) commit the child to a suitable   public in-
      stitution    or agency, or to a aultable Frivato lnati-
      tutlon    or agency authorized to care fop ohlldren;
      or to place them ln auiteble family homes or parent-
      al homes for an indeterminate Feriod of tme, not
      extending beyond the time the chf.13 shall reach the           -
      age of tucnry-one (21) rears;
            “(3) mt%e such further dl~posltion    33 t.ha court
      ray deem to 3:e ror the beat lnterasi    uf :he child,
      eacegc e.s herebt atherulas provided.
            ,I. . . . 11
Honorable   San U. Jackson,    page    3


            it is q*tiLc coldent that a child who commits the of-
fense of perjury,    which is 4 felony,   1s subject to the pains
and penalties    thewefor ln the nature of bclng trlcd ac e delln-
quent child and if adjudged as such, to be kmdlcd In the
manner cc above met forth Ln our quotation from the dcllnquent
child lau.     IO other words, a juvenile within the scope of the
C~lilrpuent child 14~ is subject to the palna and pcncltica      of
perjury, no& In the 8cmc of being tried and punichcd a8 a
orimina3, hut, la the ~ensc of belna tried end handled a8 8 dc-
llnqusnt child.     If a juvenile did perjure ‘as a vitnccs.   the
facts ccucing his tcsclmony to be an act of pcrju?? are tha
acme. which would conatltute    an act of perj*ury on the part  of
an adult.     The present dcllkaquent child lau cmely changed the
mode ol trial   and manner 0-C puniahmmt             so far as a juwcnilo   is
conccrncC   utio coml:s   an offense       agalnct     the law of the land.
             2his i~~cntloal qucsfiza was r4fsed IJ the case of
Vllliams v. State, 225 3. v. 173, under our old 2el:aqucct
child lav vhcrebp It was ogtionel           vlth the juvc;llla uhetimr
he vould bc tried 88 a &alinquent child OP for the crime lt-
self.     Ihe contention ~4 s ncde that slnoc a child could choocc
betvccn be-        ,tried as a deliqqueat      ohlld cr for the offense
cocmitted,    and he chose the forac~, he, not belng subject to
tho paina and penaltfec,          wea not a conpctent     vltzoss.      The
court ensvercd thlo as follow:
             n           This vonld not rallcvc      -~osccutrlx     of
       contr&l&‘for         perjury undc~ ah Indiatvent       charging
       that offence,      unless rhc did in w-me i;l~nuc~ claim
       the exemption under the delinquent child act.                If
       that uas aet up, thea the court vould dlsmi~a thu
       cam of perjury and try her under the Act8 of the
       Fourth Called 3cssloi~ of tha Leglalsture,            cupra.
       It vould be as much a violation          of the law In ohc
       case 88 ln the other.         The facts vould be chc smc
       4zd the perjury the same, but under the CclUIQucnt
       child act she would be cntltlcd          to be scnL to the
       rrfornatory      instead of the penitentAmy.          It change6
       the icanner of enfsrcbg        the lnv, but does not chahgc
       the wine ncr the necessary facts.              IL ctanges the
       mn.mr of trying rt cud the mnmr of cha?gihg it,
       but ,f.o offcam? uoulc? bo the salx! 32 :‘~or es Glo CCC
       of chc child in tcstlfying         ~13concerned.      It d3es
       not rtl-:cve ter of ?unlah.vent, but; chan~ea t.he ;Gaco
       Of’;unlciumnt anr! the rzoda of trlnl.          . . .n
                                                                     .   ,




Honorable   Dan W. Jaokeon,   page 4


            It Is therefore   the opinltm of this department that
‘ii the prerequisitea   are met which qualify a juventle 88 a
 competent vitness,   the faot he Is vlthln the purvleu of the
 delinquent child law will not cause his disqualiiioation    ae
 8 QOlSpOteAt liitAe88.

                                            Very truly   pours
                                       ATTORRRX-L         OF TEXU

                                       By   /&&7b
                                                    Robert 0. Pooh
                                                         Assistant